                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSHUA J. CHEEK,

                       Plaintiff,

                 v.                                           Case No. 20-C-1203

CORINNA LUNDQUIST and
JANE DOE,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff, who is a former inmate of the Winnebago County Jail, filed a pro se complaint

under 42 U.S.C. § 1983, alleging that his civil rights were violated. This matter comes before the

court on Plaintiff’s motion for leave to proceed without prepaying the full filing fee and to screen

the complaint.

                 MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Ordinarily, a plaintiff must pay a filing fee of $400 to bring an action in federal court,

which includes the $350 statutory filing fee and a $50 administrative fee. 28 U.S.C. § 1914(a).

However, because Plaintiff was not a prisoner when he filed his motion to proceed in forma

pauperis, it falls under 28 U.S.C. § 1915. Section 1915 is meant to ensure indigent litigants

meaningful access to the federal courts, Nietzke v. Williams, 490 U.S. 319, 324 (1989), and applies

to both non-prisoner plaintiffs and to plaintiffs who are incarcerated, Floyd v. United States Postal

Serv., 105 F.3d 274, 275–77 (6th Cir. 1997) (“[T]he only logical interpretation of the statute is that

non-prisoners have the option to proceed in forma pauperis under § 1915(a).”).             Here, the




          Case 1:20-cv-01203-WCG Filed 08/21/20 Page 1 of 6 Document 4
heightened requirements of the Prison Litigation Reform Act do not apply. See West v. Macht, 986

F. Supp. 1141 (W.D. Wis. 1997).

        Under § 1915, an indigent party may commence a federal court action, without paying

required costs and fees, upon submission of an affidavit asserting inability “to pay such fees or

give security therefor” and stating “the nature of the action, defense or appeal and the affiant’s

belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). A review of Plaintiff’s motion

reveals that he does not have sufficient funds to pay the filing fee. Accordingly, the court will

grant Plaintiff’s motion to proceed without prepayment of the filing fee and will screen the

complaint.

                                   SCREENING OF THE COMPLAINT

        The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and

where the alleged actions or inactions occurred, and the nature and extent of any damage or injury

the actions or inactions caused.




                                                    2

          Case 1:20-cv-01203-WCG Filed 08/21/20 Page 2 of 6 Document 4
       A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).

                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff’s allegations are similar to those alleged in another of his cases before me, Case

No. 20-C-182, and are similarly hard to read and to follow. He alleges that in June 2019 he was

placed in a group home called Wisconsin Independent Living. He alleges that a supervisor he

interchangeably refers to as “Riley” and Jane Doe falsely confined him before quitting over her

allegedly wrongful actions. He alleges that “defamation and retaliation occurred” and that

Lundquist conspired against him by preventing him from filing grievances about an alleged due-

process concern. Plaintiff states without any explanation that his constitutional and statutory rights

were not restored even after his release from the group home and until his eventual rearrest for an




                                                   3

          Case 1:20-cv-01203-WCG Filed 08/21/20 Page 3 of 6 Document 4
unstated charge. He states that he also faced discrimination, defamation, and violation of his First

and Eighth Amendment rights. Plaintiff alleges that someone (he does not state who) harassed him

and told him to stop filing lawsuits. He seeks a monetary reward “for foreseeable damages,” for

the violations of his rights, and for being placed back in the same group home.

                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

       As I described in the screening order in Case No. 20-C-182, it is not clear from the

complaint whether Lundquist is a state actor. Even assuming she is, Plaintiff fails to state a claim

for relief against her. He states that various legal harms occurred but provides no context

explaining what acts caused the alleged constitutional deprivations. As explained above, simply

stating a legal cause of action supported by only conclusory statements that one’s rights were

violated does not suffice to state a claim under § 1983. See Iqbal, 556 U.S. at 678. His allegation

that Riley falsely confined him suffers from the same deficiency. He does not explain what Riley

did that he believes constitutes a false imprisonment or otherwise violated his constitutional rights.

Plaintiff’s empty allegations are exactly the kind of claims Iqbal and Twombly forbid.

       Plaintiff does not allege who harassed him about filing lawsuits. Even so, allegations of

verbal abuse and threats are insufficient grounds for relief under § 1983. See DeWalt v. Carter,

224 F.3d 607, 612 (7th Cir. 2000), abrogated in part on different grounds by Savory v. Cannon,




                                                  4

          Case 1:20-cv-01203-WCG Filed 08/21/20 Page 4 of 6 Document 4
947 F.3d 409, 423–24 (7th Cir. 2020) (en banc); Patton v. Przybylski, 822 F.2d 697, 700 (7th Cir.

1987).

         Plaintiff also alleges that Lundquist retaliated against him (for what he does not say) and

prevented him from sending legal mail. These claims are duplicitous of those on which I allowed

him to proceed in Case No. 20-C-182. Dkt. No. 7 at 4. He may not proceed in this lawsuit on

those same claims.

         If Plaintiff wants to proceed, he must file an amended complaint curing the deficiencies in

the original complaint as described herein. Such amended complaint must be filed on or before

September 21, 2020. Failure to file an amended complaint within this time period may result in

dismissal of this action.

         Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint.

See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th

Cir. 1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is

in effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

         IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

         IT IS FURTHER ORDERED that on or before September 21, 2020, Plaintiff shall file

an amended pleading curing the defects in the original complaint as described herein.




                                                  5

           Case 1:20-cv-01203-WCG Filed 08/21/20 Page 5 of 6 Document 4
       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 21st day of August, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  6

          Case 1:20-cv-01203-WCG Filed 08/21/20 Page 6 of 6 Document 4
